PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/576,327
Filing Date: 22 Nov 2017
Appellant(s): Scheibner et al.



__________________
Jonathan V. Sry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The appellant argues the following four grounds of rejection:

A. Regarding the appellant’s arguments regarding the first grounds of rejection, the appellant argues that the velocity of air will likely decrease when a countersunk nozzle is used rather than a regular nozzle and that both the first declaration and the Nolte reference suggest that. This teaching does not support the examiners rational. 
First, the examiner notes that the Final Rejection uses the rationale from Gaskell and the rational has nothing do with velocity of the air leaving the orifice. In fact, the examiners rational merely is to maintain the structural integrity of the nozzle housing while giving the effect of a shorter length nozzle as taught by Gaskell (col 2, lines 35-39). Additionally, the first declaration goes into specifics about air velocity inside the nozzle of Robinson and how a countersunk nozzle would affect Robinson, but does not ever address the fact that the countersunk nozzle is being used to keep the wall of the nozzle stronger with the effect of a shorter nozzle. Additionally, the first declaration 
The appellant also argues that Robinson teaches away from the countersunk nozzle. 
The examiner notes that this is simply not true. Just because Robinson says that the orifice 43 provides “low flow of air” does not mean that Robinson is teaching away from a countersunk nozzle. A countersunk nozzle can be added by one of ordinary skill in the art that still maintains the “low flow” characteristics. In addition, even if the countersunk nozzle increases the velocity of the nozzle, it does not increase the flow rate of the nozzle. The flow rate is determined upstream of the nozzle and a smaller nozzle may increase velocity, but it will not increase flow rate at all. Lastly, “low flow’ is a subjective term and the countersunk nozzle will also produce a “low flow” compared to a nozzle that provides a very, very high flow. 
The appellant then argues that Gaskell and Nolte are both non-analogous art.
The appellant refers to the second declaration to show that Gaskell is non analogous because it is directed to a nozzle for fuel rather than a nozzle for air and that fuel would act differently than air in a stepped nozzle.
The examiner first notes the fact that Gaskell teaches a countersunk nozzle for a fluid, which makes it in the same field of endeavor as the present invention, which is directed to a countersunk nozzle for a fluid. Secondly, the examiner notes that the second declaration is again full of opinions by one of the inventors and is not based on any facts. Third, the second declaration goes into opinions of how the flow of fuel is different than air. The examiner notes that the fact that fuel and pressures of Gaskell 
Regarding the Nolte reference, the examiner notes that Nolte is in the same field of endeavor as the present invention because it is directed towards a countersunk air nozzle for a spray gun. The appellant argues that Nolte is not pertinent to any atomization of the paint, the examiner notes that atomization of paint in not of concern in the Final Rejection, simply a countersunk air nozzle is of concern. Secondly, Nolte deals with a countersunk air nozzle, which is reasonably pertinent to the problem with which the inventor is involved because that problem has to do with air nozzles and spraying air, which is what Nolte is doing.
The second declaration, paragraph 14 is an opinion of the inventor and shaping the spray pattern after the paint has left the bell atomizer may be one of the purposes of the airflow that does not mean that there are any other purposes for the airflow. For example, the airflow could be for cooling or drying. 

B. regarding the appellant’s second grounds of rejection, the appellant argues that there is no reason to combine the references in the Final rejection of claims 16-20.
The examiner notes that the reason for combining Nolte with Robinson comes from the Gaskell reference and to keep the nozzle wall strong while still having the 
The appellant then argues no reasonable expectation of success and unexpected results. The examiner notes that if the countersunk nozzles were being added to increase the wall thickness of the nozzle, then there clearly is a reasonable expectation of success and that expectation is a stronger wall thickness.

C. Regarding the third grounds of rejection, the appellant argues claims 7 and 17.
The examiner notes that the limitations of question of claims 7 and 17 is a functional limitation of “wherein each ledge improves axial alignment of the air flow external to its respective auxiliary aperture.” It is the examiner’s position that if the prior art of the combined references shows all the structure of the present claim (which it does) then the prior art will inherently perform the function of “wherein each ledge improves axial alignment of the air flow external to its respective auxiliary aperture,” just as the present invention will perform that same function. Just because the references do not teach performing the function, does not mean that they do not perform the recited 

D. Regarding the fourth grounds of rejection, the appellant argues that Carey is non-analogous art. 
The examiner notes that Carey is analogous because it is directed to the manufacture of elements by CNC machining. Nozzles of both fuel injectors and spray guns can be made by CNC machining. 

 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        6/28/2021

Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/HEATHER C SHACKELFORD/Primary Examiner                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.